t c memo united_states tax_court donald g oren and beverly j oren petitioners v commissioner of internal revenue respondent docket no filed date myron l frans for petitioners john c schmittdiel for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined the following deficiencies with respect to petitioners’ federal income taxes year amount dollar_figure big_number big_number - - the issues for decision are whether petitioners had sufficient basis in indebtedness under sec_1366 from which to deduct losses from two wholly owned s_corporations and whether petitioners were at risk under sec_465 for certain loans made to the two s_corporations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners donald g oren mr oren and beverly j oren mrs oren resided in roseville minnesota at the time they filed their petition petitioners owned stock in several s_corporations those corporations performed various functions which together formed the nexus for petitioners’ trucking business dart transit company dart was formed in by mr oren’s father and was incorporated in under minnesota law in and dart held a 48-state authority and operated throughout the united_states and in some provinces in canada during that time period dart was in the process of expanding and positioned itself in the high service just-in-time segment of the truckload carrier industry dart offered premium truckload carrier services to retailers and manufacturers of products such ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue as haul containers paper department store merchandise building materials appliances plastics and rubber products and miscellaneous items dart owned no tractors of its own and used tractors operated only by independent contractors the following table details some of dart’s business operations for and item ordinary year revenues net_income income employees trailers dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number mr oren did not become involved in the operations of dart until however mr oren would become the principal force behind dart’s and another company fleetline’s position in the truckload carrier business mrs oren was also involved in the trucking business for more than years and was in charge of dart’s human resources mr and mrs oren were the only directors of dart in and mr oren also served as president treasurer and mrs oren served as executive vice president secretary dart had two classes of common_stock class a voting_stock big_number shares and class b nonvoting_stock big_number shares both classes had equal distribution and liquidation rights mr oren owned all the class a voting_stock overall the common_stock of dart including both the class a voting and class b - - nonvoting_stock was owned by the following parties and in the following percentages common_stock ownership percentage owners donald g oren beverly j oren dollar_figure dollar_figure dollar_figure david oren dollar_figure dollar_figure dollar_figure daniel oren dollar_figure dollar_figure dollar_figure bradley oren dollar_figure dollar_figure dollar_figure angela oren dollar_figure dollar_figure dollar_figure trust for david oren dollar_figure dollar_figure dollar_figure trust for daniel oren dollar_figure dollar_figure dollar_figure trust for bradley oren dollar_figure dollar_figure dollar_figure trust for angela oren dollar_figure dollar_figure dollar_figure david daniel bradley and angela oren are petitioners’ children in david was age daniel wa sec_32 bradley wa sec_27 and angela was the trusts owning stock in dart were all gualified subchapter_s trusts under sec_1361 the trusts were irrevocable and all rights incident to the ownership of the stock were exercised by trustees none of the trustees were employed by or held shares in any of the trucking companies the trustees were in all respects independent dart elected to be taxed under subchapter_s of the code for taxable years and see sec_1362 mr oren testified that he and his wife attended seminars on estate_planning and made estate_planning one of their top business priorities as a result mr and mrs oren engaged in a dart was formerly a c_corporation and still had accumulated_earnings_and_profits in and attributable to its c_corporation existence - - program of annual gifting of dart shares to their children and to irrevocable trusts for the benefit of the children petitioners reported taxable_gifts in excess of dollar_figure million for taxable years and and paid approximately dollar_figure million in gift_taxes in mr oren established a second truckload carrier company in texas called fleetline inc fleetline this company performed services similar to those of dart fleetline’s stock was owned entirely by mr oren highway leasing hl was incorporated in as a minnesota corporation all the stock of hl was owned by mr oren mr oren served as the president treasurer of hl and mrs oren served as secretary mr oren was the only director of hl hl was in the business of acquiring and leasing trailers hl leased the trailers to dart fleetline and other parties the following table details some of the business operations of hl for and item ordinary year revenues net_income income trailers dollar_figure dollar_figure sdollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number hl elected to be taxed as an s_corporation for taxable years and highway sales hs was incorporated in as a minnesota corporation all the stock of hs was owned by mr oren mr -- - oren also acted as the treasurer of the company and mrs oren acted as vice president secretary during and mr oren and mrs oren were the only directors of hs hs purchased tractors which hs then leased under a lease-to- purchase program hs leased the tractors to individuals who wanted to become owner-operators of the tractors the profitability of hs was dependent on its ability to purchase a number of tractors at wholesale prices and to lease those same tractors to individuals willing to own their own trucks and drive them the following table details some of the business operations of hs for and item ordinary year revenues net_income income employees tractors dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number hs also elected to be taxed as an s_corporation for taxable years and the various entities dart fleetline hl and hs were kept separate from one another in order to minimize exposure to liability by keeping as many assets as possible out of the primary truckload carriers dart and fleetline promote accountability within each segment of the trucking business maintain flexibility of operations permit financial results to be reported separately and facilitate family and estate_planning - on date dart fleetline hs and hl entered into a credit agreement with first bank national association first bank which provided for a letter_of_credit a revolving note and a security_agreement the credit agreement restricted distributions from the dart companies to petitioners’ expected tax_liability plus percent of net_income on date the agreement was amended to allow distributions to petitioners so long as they made equivalent cash contributions to one of the other dart companies the agreement also stated section dollar_figure investments no borrower any of the dart companies will acquire for value make have or hold any investments except f loans by dart to donald g oren but only so long as contemporaneous loans of equal amount from donald g oren to another borrower remain outstanding beginning in hl purchased additional trailers for use in its business the trailers would have given rise to depreciation_deductions that would have exceeded mr oren’s basis in his s stock mr oren would have been unable to deduct the full amount of the losses as a result of sec_1366 which limits losses to the sum of a shareholder’s basis in the s_corporation stock and the shareholder’s basis in indebtedness of the s_corporation to the shareholder mr oren was advised by his tax advisers to restructure his financial investments in --- - his various companies so that he might receive the benefit of the ordinary_loss deductions mr oren followed the advice of the tax advisers and entered into a series of lending transactions for the purpose of increasing basis in hl on date dart lent dollar_figure million to mr oren mr oren executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from dart to mr oren drawn on dart’s account with first bank havre havre on date mr oren lent dollar_figure million to hl hl executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from mr oren to hl drawn on mr oren’s account with fidelity investments fidelity seven though mr oren ultimately chose to use funds lent by dart to finance his investments in hl mr oren testified that he had the personal resources to finance the investments without borrowing from dart mr oren testified that dart had a zero balance account zba with respect to a zba each time that dart wrote a check it would be drawing on its line of credit with the bank - on date hl lent dollar_figure million to dart dart executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from hl to dart drawn on hl’s account with first bank minneapolis minneapolis on date dart lent dollar_figure million to mr oren mr oren executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a wire transfer from first bank national association to mr oren’s fidelity account on date mr oren lent dollar_figure million to hl hl executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from mr oren to hl drawn on mr oren’s fidelity account on date hl lent dollar_figure million to dart dart executed a note which provided that principal was due days - following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from hl to dart drawn on hl’s account with havre on date dart lent dollar_figure million to mr oren mr oren executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from dart to mr oren drawn on dart’s account with havre on date mr oren lent dollar_figure million to hl 4hl executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from mr oren to hl drawn on mr oren’s fidelity account on date hl lent dollar_figure million to dart dart executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from hl to dart drawn on hl’s account with havre in a similar problem arose with hs hs purchased tractors and the accelerated_depreciation deductions from those tractors were anticipated to exceed mr oren’s basis in hs mr oren restructured his investments to increase his basis in hs on date dart lent dollar_figure million to mr oren mr oren executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from dart to mr oren drawn on dart’s account with havre on date mr oren lent dollar_figure million to hs hs executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from mr oren to hs drawn on mr oren’s fidelity account on date hs lent dollar_figure million to dart dart executed a note which provided that principal was due days following demand interest accrued at a 7-percent annual rate and was due on date and on the same day of each year thereafter the proceeds of the loan were distributed in the form of a check from hs to dart drawn on hs’ account with minneapolis mr oren signed all the above notes either in his individual capacity or as president of dart or hl the only exception was the note from hs to mr oren which was signed by john seibel president of hs mr oren’s financial statements for and do not reflect mr oren’s loan obligations to dart or the loan obligations from hl and hs to mr oren the and combined balance sheets for the dart companies do not reflect the loan obligations between dart and mr oren mr oren and hl and hl and dart the combined balance_sheet for the dart the combined schedule of balance_sheet information for provides the following relevant information in thousands dart fleetline hs hl eliminations total assets notes receivable- affiliate dollar_figure --- --- dollar_figure dollar_figure dollar_figure liabilites notes payable- affiliate big_number dollar_figure --- big_number big_number --- the total of dollar_figure was listed on the combined balance_sheet of the dart companies as an asset the combined schedule of balance_sheet information for provides the following relevant information in thousands dart fleetline hs hl eliminations total assets notes receivable- continued companies does not reflect the various loans between the dart companies and mr oren except for the dollar_figure that mr oren lent to hl and hs from his own personal resources that amount is listed as a notes payable-stockholder ’ continued affiliate dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure liabilites notes payable- affiliate big_number big_number big_number big_number --- the total of dollar_figure was listed on the combined balance_sheet as an asset of the dart companies ‘the combined schedule of balance_sheet information for provides the following relevant information in thousands dart hs hl total assets notes receivable- affiliate dollar_figure --- --- dollar_figure liabilites notes payable- stockholder big_number dollar_figure dollar_figure notes payable- affiliate big_number big_number big_number the totals of dollar_figure dollar_figure and dollar_figure are listed on the combined balance_sheet of the dart companies under notes receivable-affiliate notes payable-stockholder and notes payable-affiliate respectively note to the combined balance_sheet then states the notes payable to stockholder and affiliate are due days from the date the holders of the notes request payment the interest rates of the notes are fixed pincite ‘the parties stipulated an exhibit identified as accounting research bulletin no consolidated financial statements which provides in relevant part in the preparation of consolidated statements intercompany balances and transactions should be eliminated this includes intercompany open account balances security holdings sales and purchases interest dividends etc as consolidated statements continued mr oren paid interest in and on the loans made from dart to mr oren date interest payment check no fidelity dollar_figure dollar_figure dollar_figure hl paid interest in and on the loans from mr oren to hl date interest payment check no havre dollar_figure dollar_figure dollar_figure hs also paid interest on the loan from mr oren date interest payment check no minneapolis dollar_figure dart paid interest in and on the loans made from hl to dart date interest payment check no havre dollar_figure dollar_figure continued are based on the assumption that they represent the financial position and operating results of a single business_enterprise such statements should not include gain_or_loss on transactions among the companies in the group the various offsets of the loan obligations among dart hl and hs on the and combined schedule of balance_sheet information are explained by this document however this document does not explain the absence of the loans involving mr oren on the and statements -- - dollar_figure dart also paid interest to hs in on the loan made from hs to dart date interest payment check no havre dollar_figure dart paid the following amounts to hl and hs on date payee payment check no havre hl dollar_figure hs dollar_figure the notes that dart executed for the benefit of hl were marked paid check the note that dart executed for the benefit of hs was marked paid check hl paid the following amounts to mr oren on date payment check no havre dollar_figure dollar_figure big_number dollar_figure the notes that hl executed for the benefit of mr oren were marked contribute to capital hs paid the following amounts to mr oren on date payment check no minneapolis dollar_figure dollar_figure dollar_figure - the note that hs executed for the benefit of mr oren was marked contribute to capital on date mr oren satisfied his notes to dart by endorsing the checks he received from hs of dollar_figure and hl of dollar_figure to dart’s bank account the notes that mr oren executed for the benefit of dart bear a notation reflecting this payment method mr oren made total contributions of dollar_figure million to hl and hs in on date mr oren made capital contributions of dollar_figure and dollar_figure to hs on date mr oren made a capital_contribution of dollar_figure million to hl distributions from dart provided mr oren with the funds needed to make those contributions the distributions were made pro_rata to all shareholders of dart petitioners deducted losses from hl and hs on form_1040 u s individual_income_tax_return in the following amounts hl dollar_figure dollar_figure dollar_figure hs big_number big_number on the advice of their tax advisers petitioners filed a form 1040x amended u s individual_income_tax_return for taxable_year attached to that return is a document which states that the return was being filed as a protective claim petitioners stated that if they should lose the tax_court case they were claiming sufficient basis in from which to deduct the losses petitioners based their claim on the capital contributions made in by mr oren to hl and hs on date respondent issued a notice_of_deficiency for taxable years and in which he determined a loss on highway leasing the deductions of dollar_figure dollar_figure and dollar_figure shown on your returns for the taxable years and respectively as losses from highway leasing are not allowable for and and is reduced by dollar_figure for because the loans from dart transit through donald oren to highway leasing and then back to dart transit do not create indebtedness and at-risk basis accordingly your taxable_income is increased dollar_figure for sbig_number for and dollar_figure for b loss on highway sales the deduction of dollar_figure shown on your return for as a loss from highway sales is reduced by dollar_figure because the loans from dart transit through donald oren to highway sales inc and then back to dart transit do not create indebtedness and at-risk basis accordingly your taxable_income is increased dollar_figure for opinion issue the first issue for decision is whether petitioners’ basis in the indebtedness of two wholly owned s_corporations was increased under sec_1366 as a result of certain direct loans made by petitioners to those entities generally it is the burden of the taxpayer to establish his basis in the s_corporation under sec_1366 estate of 268_f3d_553 8th cir affg t c memo petitioners do not argue that sec_7491 applies and it is otherwise unclear when the examination by respondent commenced we find sec_7491 is not applicable to this case - 168_f3d_1098 8th cir affg tcmemo_1997_474 sec_1366 provides sec_1366 pass-thru of items to shareholders d special rules for losses and deductions ---- cannot exceed shareholder’s basis in stock and debt --the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of--- a the adjusted_basis of the shareholder’s stock in the s_corporation determined with regard to paragraph of sec_1367 for the taxable_year and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder determined without regard to any adjustment under paragraph of sec_1367 b for the taxable_year the legislative_history of sec_1366 indicates that losses are deductible only to the extent of one’s investment in the s_corporation which includes cash outlays as well as loans to the corporation from the shareholder the senate_finance_committee report states the amount of the net_operating_loss apportioned to any shareholder pursuant to the above rule is limited under sec_1374 a predecessor of sec_1366 to the adjusted_basis of the shareholder’s investment in the corporation that is to the adjusted_basis of the stock in the corporation owned by the shareholder and the adjusted_basis of any indebtedness of the corporation to the shareholder s rept 85th cong 2d sess 1958_3_cb_922 emphasis added respondent determined that the loans mr oren made to hl and hs did not involve an economic outlay by petitioners and did not increase basis under sec_1366 respondent argues that the transactions did not leave petitioners poorer in any material sense and did not result in any significant change in petitioners’ economic wealth petitioners suggest that the loans from mr oren to hl and hs when viewed separately were bona_fide debts for purposes of sec_1366 petitioners contend that the other loan transactions ie the loans from hl to dart and from hs to dart should not upset the validity of those loans petitioners also argue that mr oren’s personal economic wealth was changed significantly as a result of the loan transactions since he was personally indebted to dart for repayment of the loan proceeds in the context of a shareholder’s guaranty of a loan for the benefit of an s_corporation there has been some dispute as to whether a guaranty can ever satisfy the requirements of sec_1366 most of the cases dealing with the issue have determined that as a matter of law a mere guaranty does not give rise to basis in indebtedness under sec_1366 b respondent does not challenge the bona fides of the entities created by petitioners or the overall structure of the trucking business adopted by petitioners - - because there has not been an actual economic outlay by the shareholder to the corporation see eg estate of bean v commissioner supra pincite 90_tc_206 affd 875_f2d_420 4th cir petitioners argue that funds lent directly from a shareholder to an s_corporation create basis under sec_1366 and an actual economic outlay is not required even if other transactions offset the direct loan petitioners argue that an actual economic outlay is required only where there is a shareholder guaranty essentially petitioners are arguing that the form of a direct loan from a shareholder to an s_corporation is sufficient to increase basis in indebtedness under sec_1366 b a shareholder must make an actual economic outlay to increase basis in an s_corporation even if the shareholder has made a direct loan 174_f3d_928 8th cir 535_f2d_309 5th cir affg 63_tc_468 indeed in bergman v united_states supra pincite the court_of_appeals for the highth circuit stated the economic outlay doctrine does not apply only to loan guarantees but it has been used to explain that a shareholder who guarantees a bank loan to an s_corporation does not create additional basis because he mbut see 778_f2d_769 11th cir - is only secondarily and conditionally liable the principle underlying the doctrine extends beyond such circumstances to transactions which purport to be direct loans citations omitted thus a taxpayer claiming a deduction under sec_1366 must show it was based on ‘some transaction which when fully consummated left the taxpayer poorer in a material sense ’ id pincite quoting 54_tc_1293 affd aftr 2d ustc par 8th cir our concern under sec_1366 b is whether a shareholder has in substance lent money to the s_corporation see id pincite n the various disbursements in and were the equivalent of offsetting bookkeeping entries even though they occurred in the form of checks and a wire transfer for example in dart lent dollar_figure million to mr oren mr oren lent dollar_figure million to hl and hl lent dollar_figure million to dart the loan transactions did not have a net economic_effect none of the dollar_figure million that dart lent to mr oren was retained by a party other than dart ' indeed the loan proceeds originated with dart and ended with dart the only significance of the transactions was the circular route of the various checks and the wire transfer 2for an investment we would at a minimum expect that the sdollar_figurecorporation would retain the loan proceeds for use in its business operations in this case the loans to hl and hs simply entered the front door immediately exited through the back door and were returned to dart -- - and the execution of promissory notes the economic positions of the parties did not change ’ the same is true of the loan transactions in and the execution of the promissory notes did not result in the parties’ becoming poorer in any material sense the promissory notes with the exception of the note from hs were all executed by mr oren as president of dart and hl or as an individual the terms of the promissory notes were not the equivalent of terms which might appear in notes executed for the benefit of unrelated third parties especially in light of the size of the loans the loans were unsecured and were in the form of notes due days following demand further petitioners in their various roles as the only directors principal officers and majority or sole shareholders of the dart companies and mr oren as individual-obligee controlled when and whether a demand for repayment would be made the loan principal repayments and the payments of interest also denote the inherent lack of substance in the loans the repayment of loans occurred only after respondent challenged the ‘3respondent suggests that petitioners’ restructuring of investments if upheld permits taxpayers to create basis out of thin air and double count basis in two s_corporations and that there would be no limit to the amount of basis that could be created by the simple exchange of offsetting notes - - loan transactions that occurred in and dollar_figure the repayments did not follow the procedures specified in the promissory note ie payment days after demand ’ the repayments occurred all at once and via the same circular route as the initial disbursements mr oren simply endorsed the checks he received from hl and hs over to dart the interest payments like the disbursements and repayments were wholly circular the interest payments from mr oren to dart from hl and hs to mr oren and from dart to hl and hs were in the same amounts and were made contemporaneously the interest payments like the disbursements and repayments were economically mat trial mr oren testified as follows q and what did your tax adviser recommend to you once they found out the irs was challenging these loans a well they recommended that dart pay a dividend to me and that i use that dividend to pay off the loans to highway sales and highway leasing and so at that point all the loans were repaid ‘petitioners suggest that the repayment method adopted should not affect the substance of the original distribution of funds however as we see it the substance of the loan transactions should be determined on the basis of all facts and circumstances including the circumstances surrounding repayment petitioners also argue that the repayment of the loans was fully consistent with sound commercial practice however mr oren’s testimony at trial and the record show that the only reasons for the repayments were to unwind the previous transactions and to salvage whatever tax results might be forthcoming for taxable_year -- - insignificant the parties were in exactly the same position before the interest payments as they were afterwards petitioners point to our decision in gilday v commissioner tcmemo_1982_242 and emphasize that direct shareholder loans like the loans in this case create basis petitioners argue that the facts in that case are similar to those herein in gilday the taxpayers substituted their own personal note for the note of an s_corporation that had been executed in favor of a third-party bank this court found that the taxpayers had become primary obligors on the loan obligation to the bank and allowed the taxpayers to increase their basis accordingly id however the involvement of an independent third party lender was essential to the result reached in gilday v commissioner supra bergman v united_states f 3d pincite in this case the lender dart was a controlled_entity mr oren owned all the voting_stock and a majority of the nonvoting_stock and further mr and mrs oren were the only directors of dart and acted as its president treasurer and executive vice president secretary respectively petitioners argue that a third-party lender is not required where there is a direct loan to an s_corporation we agree with the rationale in bergman v united_states supra and hold that a third-party lender is generally required with a third-party lender there is no guestion that the lender intends to force - - repayment truly placing the shareholder’s money at risk id pincite but with a controlled_entity it may be unclear whether the shareholder or the corporation is placed at risk id in such a case the taxpayer must overcome a a heavy burden and demonstrate that the loans were bona_fide and had economic impact id petitioners attempt to overcome this heavy burden and cite several factors which suggest that mr oren would be required to make repayment to dart in all events petitioners claim that a default on the part of dart hl or hs on the various loan obligations could have triggered a chain reaction that would have forced mr oren to pay dart out of his own assets we cannot agree dart was a financially stable and expanding company petitioners presented no evidence that would lead us to believe that dart would have been unable to repay its loan obligations to hl and hs the same is true of hl and hs both companies were financially viable and expanding further given mr oren’s multicompany structure hl’s and hs’s assets did not face the same risks that were associated with the carrier companies dart and fleetline we can conclude that a default on the notes by any of the dart companies was highly unlikely in any event it is highly improbable that dart would have made demand on mr oren to repay his loans from dart any demand on mr oren would - - surely have triggered a demand by mr oren of hl and hs assuming a demand by hl or hs of dart the entire series of demands would simply offset leaving the parties exactly where they started any demands for repayment would have been futile because each party would have had equivalent rights of demand against other parties in the circular chain of obligations ’ the loans in this case were nothing more than a tripartite interconnected arrangement that as a practical matter would not have given rise to an obligation on the part of mr oren to repay from his personal resources petitioners also argue that the dart minority shareholders had rights under minnesota law allowing them to recover on the loans made from dart to mr oren ’ petitioners contend that the minority shareholders would have forced mr oren to repay the loans even if hl or hs were unable to repay their loans to mr oren we disagree a demand for repayment on the part of the minority shareholders of dart would surely have triggered a demand on hl or hs for repayment which would in turn trigger ‘compare this result to the facts in gilday v commissioner tcmemo_1982_242 after the substitution of notes the taxpayers as primary obligors would have to repay the loans whether the s_corporation was or was not able to supply the taxpayers with equivalent amounts in that case the taxpayers might truly have to repay with personal funds ‘petitioners cite to minn stat ann sec_302a west and minn stat ann sec_302a west supp which discuss equitable relief and shareholder suits -- p7 - dart’s loan obligations to hl or hs in the end the parties would have advanced no further nor taken any steps back from where they had started in any event the minority shareholders of dart were petitioners’ children and trusts for the benefit of those children we cannot agree that the children or the trustees would have made demand for repayment premature to mr oren’s own wishes especially considering other circumstances which demonstrate that mr oren had exclusive control of all matters within the dart companies mr oren’s ownership of all voting_stock in the dart companies his orchestration of the loan transactions in and his exclusive control_over repayment in his initiation of the first bank credit amendments in and the distributions that occurred in from dart to its shareholders petitioners also argue that the loan transactions had economic_substance because of the need to finance hl and hs and strengthen the financial statements of the companies however the loan transactions themselves did not result in an infusion of finances into hl and hs given that the loan proceeds were immediately returned to dart further petitioners have not presented any credible_evidence to substantiate the claim that the balance sheets of the dart companies were strengthened as a result of the loans or that mr oren adopted the form of the loan transactions in order to accomplish such a result petitioners’ - - assertion that the combined balance sheets were made stronger by the loan transactions adopted without more is insufficient indeed at trial mr oren was unable to explain exactly how the balance sheets were made stronger as a result of the loan transactions further the combined balance sheets of the dart companies do not reflect the various loan obligations as assets of the corporations in fact the obligations simply offset one another on the combined schedule of balance_sheet information see supra note sec_5 and we cannot see how the combined balance sheets were strengthened or could even be perceived as strengthened by mr oren or any financial_institution we agree with respondent that mr oren was nothing more than a conduit through which dart funneled money to hl and hs and back to itself ' the financial statements compiled for mr oren and for the dart companies are consistent with this finding mr oren’s financial statements for and do not list the loans from dart to mr oren or the loans from mr oren to hl and hs the combined balance sheets of the dart companies for and do not reflect the loan transactions the combined 18tn such a case shareholders cannot claim an increase in basis for the entity investment even if the entity is controlled or wholly owned estate of 268_f3d_553 8th cir affg tcmemo_2000_355 174_f3d_928 8th cir no basis is created for a shareholder however when funds are advanced to an s_corporation by a separate_entity even one closely related to the shareholder - - schedules of balance_sheet information for those years do reflect the loans however they show the loans as having been made from dart to hl and from hl to dart see supra note mr oren’s involvement in the loans is not shown the and financial statements of the dart companies certainly support respondent’s position that mr oren was a mere conduit among dart hl and hs ’ we hold that mr oren did not make an actual economic outlay to hl and hs accordingly the increase in mr oren’s basis in the s_corporations attributable to the loans was limited to dollar_figure the amount lent from mr oren’s personal assets ’ issue the second issue for decision is whether for purposes of sec_465 petitioners were at risk for the amounts lent to the only the financial statements note mr oren’s involvement in the various loans on the combined balance_sheet mr oren’s dollar_figure loan to hl and hs from his personal resources is reflected his role with respect to the loan amounts that originated with dart is not listed the combined schedule of balance_sheet information for does note mr oren’s involvement with respect to those amounts dart is shown to hold a notes payable-stockholder of dollar_figure million and hl and hs are shown to owe notes payable-stockholder of dollar_figure million and dollar_figure million see supra note petitioners have not explained why the methodology employed in the combined schedule differs from that employed on the and combined schedules certainly the form of the loans in and was identical we are at a loss in identifying any nontax reasons why the methodology for the schedule was so abruptly changed tn the notice_of_deficiency respondent has recognized this dollar_figure increase in basis -- - s_corporations respondent determined that the loans from mr oren to hl and hs were part of a loss-limiting arrangement under sec_465 and therefore mr oren was not at risk for those amounts respondent argues that where loan transactions are structured so as to remove any realistic possibility of economic loss taxpayers are not at risk for those amounts petitioners contend that the existence of circular payments is not per se a loss-limiting arrangement they argue that the notes from mr oren to dart were fully recourse and mr oren’s obligation to repay the loans was absolute even if hl or hs failed to repay generally a taxpayer is at risk in an activity to the extent of money contributed or amounts borrowed for use in the activity sec_465 a taxpayer is at risk with respect to borrowed amounts if he or she is personally liable for repayment of the loans or otherwise if he or she has pledged property as security for loan repayment sec_465 however a taxpayer is not at risk even for amounts received ina fully recourse loan if he or she is protected by a loss limiting arrangement sec_465 sec_465 provides exception ---notwithstanding any other provision of this section 71hl and hs were both involved in the leasing of equipment hl leased trailers and hs leased tractors respondent argues and petitioners do not dispute that equipment_leasing is an activity which is subject_to the at risk provisions see sec_465 c --- - a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guaranties stop loss agreements or other similar arrangements emphasis added respondent claims that mr oren was protected from loss on the loans by other similar arrangements within the meaning of sec_465 in the bighth circuit to which this case is appealable in other circuits and in prior opinions of this court the any realistic possibility of loss standard has been adopted for determining whether a taxpayer is at risk under sec_465 see 926_f2d_1083 ndollar_figure lith cir affg tcmemo_1988_440 914_f2d_1040 8th cir affg tcmemo_1989_142 am principals leasing corp v united_states 904_f2d_477 9th cir 103_tc_120 affd 77_f3d_497 11th cir 94_tc_439 thus where a transaction is structured so as to remove any realistic possibility of the taxpayer suffering a loss the taxpayer is not at risk for the borrowed amounts levien v commissioner supra pincite petitioners argue that the any realistic possibility test is applied only in sale-leaseback cases and should not be applied in this case which does not involve a sale-leaseback petitioners - - argue that the sale-leaseback cases are distinguishable from the circular payment scenario in this case because the sale- leaseback cases involved identical and offsetting obligations of the loan and rental payments whereas no rental payments are involved in this case and the sale-leaseback cases generally involved depreciation_deductions whereas in this case mr oren did not claim any such deductions however the facts in this case are decidedly similar to those involved in the typical sale- leaseback scenario we cannot distinguish for purposes of sec_465 the circular arrangements found in moser v commissioner supra am principals leasing corp v united_states supra levien v commissioner supra etc from the circular arrangement found in this case accordingly we find that the any realistic possibility standard is applicable petitioners argue that in any event there was a realistic possibility that the circular chain of loan and interest payments would be broken and that mr oren would be forced to repay the loans from dart without collecting on the loans he made to hl and hs respondent claims that petitioners are simply hypothesizing about scenarios that might occur none of which were likely to occur given the peculiar set of facts in this case including the circularity of payments mr oren’s unlimited control_over the companies and the 375-day payment following demand provision in the notes respondent also argues that hypothetical events that - - have not in fact occurred are not relevant for purposes of sec_465 given the particular arrangement in this case mr oren was insulated from actually repaying the dart loans from his own personal resources except if mr oren should choose to repay the dart loans without enforcing the notes against hl and hs or one of the dart companies was to become insolvent or bankrupt and the chain of circular payments was to be broken obviously the former is not sufficient to place mr oren at risk thus after considering all the facts and circumstances we must determine whether there was any realistic possibility that the dart companies would become insolvent or bankrupt and the chain of circular payments would be broken much of mr oren’s testimony at trial was devoted to explaining the potential risks that he was exposed to by borrowing money from dart and loaning money to hl and hs specifically mr oren suggested that the truckload carriers were exposed to considerable risks from potential tort claims that might arise from automobile accidents ’ if dart hl or hs were 7at trial mr oren recounted an accident involving one of dart’s carriers dart was found liable and a jury verdict of dollar_figure million was rendered in that case mr oren emphasized that the verdict could have been substantially greater if it had involved the death of more than one person for example mr oren recalled that the carrier narrowly missed a bus which was full of passengers if the carrier had hit the bus mr oren speculated that a considerable verdict in excess of dollar_figure million would not continued - -- to be involved in such an accident the circle of loan payments might be broken and mr oren might be forced to repay dart with his own resources after examining all the facts and circumstances we cannot conclude that there was a realistic possibility that mr oren would be required to repay the dart loan with his own personal resources there were significant cashflow and assets available in dart hl and hs from which to satisfy any potential claims of up to dollar_figure million without upsetting the circular offsets created by the loan transactions and claims of up to dollar_figure million would be covered by a general insurance_policy owned by the dart companies with respect to claims in excess of dollar_figure million i1 e claims that might break the circular arrangement with the introduction of outside creditors petitioners have produced no evidence of the frequency of such claims except the self-serving and speculative testimony of mr oren indeed at trial mr oren could testify only to one accident an accident in which a verdict of dollar_figure million was delivered this figure in no way approaches dollar_figure million we cannot agree that there was a continued have been out of the question 2the dart companies owned an insurance_policy which provided general liability coverage the policy provided that the dart companies were self-insured for the first dollar_figure million of any claim but were covered for claims of up to dollar_figure million for claims over dollar_figure million the dart companies were self-insured -- - realistic possibility of a greater than dollar_figure million claim that would have rendered one of the dart companies insolvent and caused the circularity of payments to be broken petitioners also suggest that a small decline in the equipment values of hl and hs or an economic slowdown in the trucking business may have resulted in the elimination of shareholder equity petitioners claim that with shareholder eguity gone hl and hs may have been unable to repay mr oren we disagree even if all the assets of hl and hs were to become worthless those companies would still hold the notes executed by dart to repay its loans to mr oren hl and hs could have simply passed on the dart notes to mr oren mr oren could then offset his own obligations to dart by canceling the dart notes only in a case where hl and hs were to become insolvent or bankrupt i1 e where outside liabilities were to exceed the value of existing assets in those companies might the chain of offsetting obligations be upset as stated above this was highly unlikely ’ 4we also point out that dart regained possession of the funds it lent to mr oren within days of the initial disbursements following the return of the funds dart no longer faced the risks normally associated with funds lent and retained by third parties the benefit of dart’s repossession of the loan proceeds not only accrued to dart but also to mr oren since it would be unlikely that dart would pursue repayment of the loan proceeds if it already possessed them - - furthermore we do not believe it appropriate to engage in the type of speculation petitioners would have us make indeed the legislative_history of sec_465 indicates that congress intended to exclude financial difficulties from the at- risk determination for purposes of sec_465 it will be assumed that a loss-protection guarantee repurchase_agreement or insurance_policy will be fully honored and that the amounts due thereunder will be fully paid to the taxpayer the possibility that the party making the guarantee to the taxpayer or that a partnership which agrees to repurchase a partner’s interest at an agreed price will fail to carry out the agreement because of factors such as insolvency or other financial difficulty is not to be material unless and until the time when the taxpayer becomes unconditionally entitled to payment and at that time demonstrates that he cannot recover under the agreement s rept pincite n 1976_3_cb_49 in the highth circuit to which this case is appealable and in at least one other circuit ’ examination of the worst-case see eg am principals leasing corp v united_states 904_f2d_477 9th cir a theoretical possibility that the taxpayer will suffer economic loss is insufficient to avoid the applicability of this subsection we must be guided by economic reality if at some future date the unexpected occurs and the taxpayer does suffer a loss or a realistic possibility develops that the taxpayer will suffer a loss the taxpayer will at that time become at risk and be able to take the deductions for previous years that were suspended under this subsection citations omitted see also 94_tc_439 the potential bankruptcy of entities providing guarantees or loss protection to investors is not a consideration in determining the continued -- - scenario is generally inappropriate for purposes of sec_465 moser v commissioner f 2d pincite examining whether a greater than dollar_figure million lawsuit was plausible would require us to utilize such a doomsday approach we decline petitioners’ invitation to do so accordingly we hold that the loans that mr oren made to hl and hs did not increase petitioners’ basis in those companies for purposes of sec_1366 b petitioners’ ability to deduct losses for taxable years and is therefore limited to basis amounts determined under sec_1366 that do not include those loans we also hold that petitioners were not at risk for the amounts borrowed by mr oren for use in hl and hs therefore petitioners’ loss deductions from those companies are limited under sec_465 to amounts for which petitioners are otherwise at risk decision will be entered for respondent continued application of sec_465 unless and until the bankruptcy actually occurs 76but see 949_f2d_841 6th cir affg tcmemo_1990_246
